Citation Nr: 1020354	
Decision Date: 06/02/10    Archive Date: 06/10/10

DOCKET NO.  05-29 265	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUES

1.  Entitlement to service connection for hearing loss.

2.  Entitlement to service connection for actinic keratosis.

3.  Entitlement to service connection for basal cell 
carcinoma.  



REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

J.R. Bryant


INTRODUCTION

The Veteran served on active duty from September 1963 to 
September 1967.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a May 2004 rating decision by the above 
Department of Veterans Affairs (VA) Regional Office (RO).  
The Veteran testified at a hearing held in August 2008 before 
the undersigned Veterans Law Judge.  The transcript of the 
hearing is associated with the claims file and has been 
reviewed.  This case was then Remanded by the Board in 
December 2008 for additional development and readjudication.  

As originally developed for appeal, the Veteran's claim 
included the additional issue of service connection for 
tinnitus.  In a March 2010 rating decision, the RO granted 
service connection for tinnitus.  As a result this issue is 
moot, and no longer before the Board.  Therefore, 
consideration herein is limited to the issues listed on the 
first page of the present decision.


FINDINGS OF FACT

1.  Hearing loss is reasonably shown to have had its origins 
during the Veteran's military service.

2.  The Veteran's active military service did not include 
duty in, or visitation to, the Republic of Vietnam; 
therefore, he is not entitled to a presumption of exposure to 
Agent Orange during service.

3.  The Veteran has not been diagnosed with any disorder 
which is presumptively related to Agent Orange.

4.  Actinic keratosis was not manifested during the Veteran's 
military service and he has not presented competent medical 
evidence of a nexus between any current actinic keratosis and 
service.

5.  Basal cell carcinoma was not manifested during the 
Veteran's military service and he has not presented competent 
medical evidence of a nexus between any current basal cell 
carcinoma and service.


CONCLUSIONS OF LAW

1.  Giving the benefit of the doubt to the Veteran, hearing 
loss was incurred in service. 38 U.S.C.A. §§ 1110, 1131, 
5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303 
(2009).

2.  Actinic keratosis was not incurred in or aggravated by 
service, and may not be presumed to have been incurred in 
service due to herbicide exposure.  38 U.S.C.A. §§ 1110, 
1112, 1113, 1116, 5103, 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 3.303, 3.307, 3.309 (2009).

3.  Basal cell carcinoma was not incurred in or aggravated by 
service, and may not be presumed to have been incurred in 
service due to herbicide exposure.  38 U.S.C.A. §§ 1110, 
1112, 1113, 1116, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 
3.303, 3.307, 3.309 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Pertinent Law and Regulations for Service Connection

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. 
§ 3.303(a).  Certain chronic diseases are subject to 
presumptive service connection if manifest to a compensable 
degree within one year from separation from service.  38 
U.S.C.A. §§ 1101, 1112(a); 38 C.F.R. § 3.309(a).  Service 
connection may be granted for any disease diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d).

As a general matter, service connection for a disability on 
the basis of the merits of such claim is focused upon (1) the 
existence of a current disability; (2) the existence of the 
disease or injury in service, and (3) a relationship or nexus 
between the current disability and any injury or disease 
during service.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999).

After considering all information and lay and medical 
evidence of record in a case with respect to benefits under 
laws administered by the Secretary, when there is an 
approximate balance of positive and negative evidence 
regarding any issue material to the determination of a 
matter, the benefit of the doubt will be given to the 
claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.


hearing loss

The Veteran contends that his hearing loss is directly 
related to excessive noise exposure during service.  

For the purposes of applying the laws administered by VA, 
impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies 500, 1000, 
2000, 3000, 4000 Hertz (Hz) is 40 decibels or greater; or 
when the auditory thresholds for at least three of the 
frequencies at 500, 1000, 2000, 3000, or 4000 Hz are 26 
decibels or greater; or when speech recognition scores using 
the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 
3.385.  Further, the United States Court of Appeals for 
Veterans Claims (Court) has indicated that the threshold for 
normal hearing is between 0 and 20 decibels, and that higher 
thresholds show some degree of hearing loss. Hensley v. 
Brown, 5 Vet. App. 155, 157 (1993).  Even if disabling 
hearing loss is not demonstrated at separation, a veteran 
may, nevertheless, establish service connection for a current 
hearing disability by submitting evidence that a current 
disability is causally related to service.  Hensley v. Brown, 
supra, at 160.

There is little controversy in this case as to whether the 
Veteran was exposed to noise trauma in service.  His service 
records indicate that he served as a fuel specialist in the 
Air Force, therefore his account of his exposure is credible 
and entirely consistent with the circumstances of his 
service.

However, service treatment records (STRs) are negative for 
complaints, findings or treatment for hearing loss, tinnitus, 
or other ear pathology.  An audiogram conducted at separation 
in August 1967, shows pure tone thresholds in the right ear 
were -5, -10, -10, -5, and -5, decibels, respectively, at 
500, 1,000, 2,000, 3,000, and 4,000 Hertz (Hz).  The 
thresholds in the left ear at the same frequencies were -10, 
-10, -10, 10 and 10 decibels, respectively.  These hearing 
thresholds do not meet the criteria for disability under VA 
regulations.  See 38 C.F.R. § 3.385.  The Veteran did not 
complain of hearing loss, tinnitus or other ear pathology.  
As a result, these records do not affirmatively establish 
that hearing loss had its onset during military service.  

There are no pertinent clinical records associated with the 
claims file until a VA examination in February 2007, 40 years 
later.  At that time, the Veteran reported a history of 
military noise exposure from firearms, mortars, missile 
launchers, firing range, helicopters, aircraft engines, and 
the flight line.  He reported the onset of hearing loss and 
tinnitus as occurring during service.  He also reported post-
service noise exposure as a crane operator in a steel mill, 
but claimed that the crane was not loud enough to warrant ear 
protection.  

On audiological evaluation pure tone thresholds for the right 
ear were 25, 25, 25, 50, and 45, decibels at 500, 1000, 2000, 
3,000, and 4000 Hz, respectively, and for the left ear at the 
same frequencies were 30, 55, 60, 55 and 50 decibels.  Speech 
audiometry revealed speech recognition ability of 94 percent 
in the right ear and 88 percent in the left ear.  The 
examiner noted the Veteran entered the military in 1963 with 
normal hearing bilaterally and left the military in 1967 with 
normal hearing bilaterally.  He also noted that the tinnitus 
was a subjective complaint with no objective means of 
documenting its presence or absence.  He concluded that the 
Veteran's hearing loss and tinnitus were not related to 
military noise exposure.  

In January 2009, the Veteran was referred for additional VA 
examination.  He reported constant in-service noise exposure 
from jet engines, mortar and gunfire.  He first noticed 
hearing difficulties relatively soon following service 
discharge.  He reported minimal post-service occupational 
noise exposure, because of soundproofing and other 
precautions.  Following audiometric examination, the examiner 
determined that the Veteran had a bilateral sensorineural 
hearing loss with normal tympanograms throughout the audible 
range with slight asymmetry at some frequencies.  The 
examiner concluded the hearing loss more likely than not 
resulted from exposure to loud noise during service.  
However, the examiner did not provide the actual findings 
from the audiometric testing or an opinion regarding the most 
likely etiology of the Veteran's tinnitus.  

The Board notes that in November 2009, an addendum VA opinion 
was obtained in order to address the inadequacies of the 
January 2009 opinion.  The Veteran's reports of military 
noise exposure remained unchanged.  He again reported minimal 
post-service occupational noise exposure as an overhead crane 
operator and mobile equipment operator forklift operator and 
from various lawn equipment.  He had some recreational noise 
exposure once a year during hunting season.  The Veteran 
reported the onset of hearing loss and tinnitus since 
military service.  

On audiological evaluation pure tone thresholds for the right 
ear were 25, 30, 25, 55, and 50 decibels at 500, 1000, 2000, 
3,000, and 4000 Hz, respectively, and for the left ear at the 
same frequencies were 30, 55, 65, 65, and 60 decibels.  
Speech audiometry revealed speech recognition ability of 94 
percent in the right ear and 78 percent in the left ear.  The 
audiological results were summarized as mild to severe 
sensorineural hearing loss in both ears.  The examiner noted 
that the Veteran's entrance and exit hearing exams revealed 
normal hearing bilaterally with no shift in hearing 
sensitivity.  She concluded that the Veteran's hearing loss 
was not related to his history of military noise exposure.  
She also concluded that although service records did not 
reveal any documentation of complaints of ringing in the ears 
while in the military, given the Veteran's MOS as fuel 
specialist, it is at least as likely as not that his tinnitus 
was related to military noise exposure.  

In March 2010, service connection was established for 
tinnitus.

In determining whether service connection is warranted for 
disease or disability, VA must determine whether the evidence 
supports the claim or is in relative equipoise, with the 
Veteran prevailing in either event, or whether a 
preponderance of the evidence is against the claim, in which 
case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 
49 (1990).  Since the November 2009 VA audiometric 
examination reports contain diagnoses of both sensorineural 
hearing loss and tinnitus, and the VA examiner provided a 
competent medical opinion linking the tinnitus to the 
Veteran's military noise exposure, there is a plausible basis 
for granting service connection for hearing loss.  Although 
the hearing loss was not diagnosed until many years after 
service, the Board is satisfied that it cannot be clearly 
dissociated from his military service.  The Veteran's service 
alone with the absence of any significant post-service noise 
exposure is evidence in favor of the claim.

Consequently, the benefit of the doubt is resolved in his 
favor and service connection for hearing loss is granted.  38 
U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.


actinic keratosis and basal cell carcinoma

The Veteran contends that his actinic keratosis and basal 
cell carcinoma were incurred as a result of having been 
exposed to Agent Orange during military service.  Because 
both claims involve similar issues and evidence, and as 
similar legal principles apply, the Board will address them 
in a common discussion.

For purposes of establishing service connection for a 
disability claimed to be a result of exposure to Agent 
Orange, a veteran who, during active military, naval, or air 
service, served in the Republic of Vietnam between January 
1962 and May 1975, shall be presumed to have been exposed 
during such service to a herbicide agent, absent affirmative 
evidence to the contrary demonstrating that the veteran was 
not exposed to any such agent during service.  38 U.S.C.A. § 
1116(f) (West 2002).

The applicable criteria also provide that a disease 
associated with exposure to certain herbicide agents, listed 
in 38 C.F.R. § 3.309(e), will be considered to have been 
incurred in service under the circumstances outlined in this 
section even though there is no evidence of such disease 
during the period of service.  38 C.F.R. § 3.307(a).  The 
specified diseases which have been listed therein include 
chloracne or other acneform disease consistent with 
chloracne, Hodgkin's disease, multiple myeloma, non-Hodgkin's 
lymphoma, acute and subacute peripheral neuropathy, porphyria 
cutanea tarda, prostate cancer, respiratory cancers, and 
soft-tissue sarcoma.  38 C.F.R. § 3.307(a)(6), 3.309(e).  
Moreover, the diseases listed at 38 C.F.R. § 3.309(e) shall 
have become manifest to a degree of 10 percent or more at any 
time after service, except that chloracne or other acneform 
disease consistent with chloracne shall have become manifest 
to a degree of 10 percent or more within one year, after the 
last date on which the veteran was exposed to an herbicide 
agent during active service.  38 C.F.R. § 3.307(a)(6)(ii).

In this case, the Veteran's service personnel records do not 
confirm service in the country of Vietnam.  Moreover, in 
March 2004, the RO received a response from the service 
department, indicating that it had no records showing the 
Veteran had been exposed to herbicides.  In the absence of 
evidence of actual duty or visitation in Vietnam, the Veteran 
is not entitled to a presumption of Agent Orange exposure.  

The Board also notes that, actinic keratosis and basal cell 
carcinoma are not among the disabilities which have been 
associated with exposure to herbicides such as Agent Orange.  
38 C.F.R. § 3.309(e).  Thus, the presumption afforded under 
3.309(e) cannot provide the basis for a grant of service 
connection.  38 C.F.R. §§ 3.307, 3.309.  The Veteran has not 
submitted any other evidence beyond his own contentions that 
his actinic keratosis or basal cell carcinoma are in any way 
related to exposure to herbicides.  The Board finds that the 
Veteran's claims must be denied on this basis.

Nevertheless, even if a veteran is found not to be entitled 
to a regulatory presumption of service connection, the claim 
must still be reviewed to determine if service connection can 
be established on a direct basis.  See Combee v. Brown, 
34 F.3d 1039 (Fed. Cir. 1994).

STRs are entirely negative for complaints or findings 
suggestive of actinic keratosis or basal cell carcinoma.  At 
separation in August 1967, clinical evaluation of the skin 
was within normal limits.  

Post-service records show the Veteran was initially diagnosed 
with actinic keratosis in 1991 and basal cell carcinoma 1992.  
These treatment records do not, in any way, suggest that 
either condition originated during his military service or 
otherwise discuss their etiology.

Here, the absence of actinic keratosis and basal cell 
carcinoma in the STRs or of persistent symptoms between 
separation from active service along with the first evidence 
of a disability more than 20 years later constitutes negative 
evidence tending to disprove the assertion that the Veteran 
was disabled from any disease or injury during service.  See 
Forshey v. West, 12 Vet. App. 71, 74 (1998), aff'd sub nom. 
Forshey v. Principi, 284 F.3d 1335, 1358 (Fed. Cir. 2002) 
(noting that the definition of evidence encompasses 
"negative evidence" which tends to disprove the existence 
of an alleged fact); see also 38 C.F.R. § 3.102 (noting that 
reasonable doubt exists because of an approximate balance of 
positive and "negative" evidence).  In addition, the record 
is negative for a medical opinion linking the claimed 
disorders to military service.  See Hickson, supra.

Indeed, there is nothing in the claims file, which would tend 
to establish that the claimed disabilities are related to his 
military service other than lay statements and testimony 
given at his personal hearing before the undersigned Veterans 
Law Judge in August 2008.  The Veteran essentially reiterated 
previously submitted information consistent with history and 
complaints made during the course of this appeal.  

Here, resolution of issues that involve medical knowledge, 
such as the diagnosis of a disability and the determination 
of medical etiology, requires professional evidence.  See 
Espiritu v. Derwinski, 2 Vet. App. 492, 495 (1992).  The 
problem in this case is that there is no official service 
department documentation, or any other objective evidence, to 
support his claim of herbicide exposure.  In addition, his 
actinic keratosis and basal cell carcinoma are not among the 
enumerated diseases listed in 38 C.F.R. § 3.309 as having a 
positive association with exposure to herbicide agents.  
Finally, the evidence currently contained within the claims 
file does not establish that a medical nexus exists between 
the Veteran's claimed disabilities and his period of service.

As a result, his lay statements are of no probative value 
when weighed against the evidence of record.  Rather his 
opinion, to the extent it is to be accorded some probative 
value, is far outweighed by the evidence of record.  See 
Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); 
Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006) 
(addressing lay evidence as potentially competent to support 
presence of disability even where not corroborated by 
contemporaneous medical evidence).  Accordingly, the 
Veteran's own opinion and his theories about his claimed 
disabilities do not constitute competent medical evidence in 
support of his claims, and thus carry no probative weight.

Accordingly, the Board finds that the preponderance of the 
evidence is against the claims, and they must be denied. 38 
U.S.C.A. § 5107 (West 2002).


Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced 
VA's duty to notify and assist claimants in substantiating 
their claim for VA benefits, as codified in pertinent part at 
38 U.S.C.A. §§ 5103, 5103A, 5107, 5126 (West 2002 & Supp. 
2009); 38 C.F.R. §§ 3.102, 3.159, 3.326(a) (2009).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative of any information, and any 
medical or lay evidence, that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper 
notice from VA must inform the claimant of any information 
and evidence not of record (1) that is necessary to 
substantiate the claim; (2) that VA will seek to provide; and 
(3) that the claimant is expected to provide.  38 C.F.R. § 
3.159(b)(1), as amended, 73 Fed. Reg. 23,353 (April 30, 
2008).  This notice must be provided prior to an initial 
decision on a claim by the RO.  Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. 
App. 112 (2004). 

The VCAA notice requirements apply to all five elements of a 
service connection claim:  (1) veteran status; (2) existence 
of disability; (3) connection between service and the 
disability; (4) degree of disability; and (5) effective date 
of benefits where a claim is granted.  Dingess v. Nicholson, 
19 Vet. App. 473, 484 (2006).

If complete notice is not provided until after the initial 
adjudication, such a timing error can be cured by subsequent 
legally adequate VCAA notice, followed by readjudication of 
the claim, as in a Statement of the Case (SOC) or 
Supplemental SOC (SSOC).  Moreover, where there is an uncured 
timing defect in the notice, subsequent action by the RO 
which provides the claimant a meaningful opportunity to 
participate in the processing of the claim can prevent any 
such defect from being prejudicial.  Mayfield v. Nicholson, 
499 F.3d 1317, 1323-24 (Fed. Cir. 2007); Prickett v. 
Nicholson, 20 Vet. App. 370, 376 (2006).

The U.S. Court of Appeals for the Federal Circuit previously 
held that any error in VCAA notice should be presumed 
prejudicial, and that VA must bear the burden of proving that 
such an error did not cause harm.  Sanders v. Nicholson, 487 
F.3d 881 (2007).  However, the U.S. Supreme Court has 
recently reversed that decision, finding it unlawful in light 
of 38 U.S.C.A. § 7261(b)(2), which provides that, in 
conducting review of decision of the Board, a court shall 
take due account of rule of prejudicial error.  The Supreme 
Court in essence held that - except for cases in which VA has 
failed to meet the first requirement of 38 C.F.R. § 3.159(b) 
by not informing the claimant of the information and evidence 
necessary to substantiate the claim - the burden of proving 
harmful error must rest with the party raising the issue, the 
Federal Circuit's presumption of prejudicial error imposed an 
unreasonable evidentiary burden upon VA and encouraged abuse 
of the judicial process, and determinations on the issue of 
harmless error should be made on a case-by-case basis.  
Shinseki v. Sanders, 129 S. Ct. 1696 (2009).

In letters dated in March 2004 and March 2006, the RO 
informed the Veteran of its duty to assist him in 
substantiating his claims under the VCAA, and the effect of 
this duty upon his claims.  These letters also informed him 
of how disability ratings and effective dates are assigned.  
See Dingess v. Nicholson, supra.  

The Board also finds VA has satisfied its duty to assist the 
Veteran in the development of the claims.  Relevant in-
service and post-service treatment reports are of record and 
the RO obtained the Veteran's service personnel.  The Board 
also acknowledges that a VA medical examination and opinion 
have not been obtained.  However, the record does include 
medical evidence of the Veteran's actinic keratosis and basal 
cell carcinoma following service.  As noted above, the 
medical evidence does not demonstrate a diagnosis or 
treatment for actinic keratosis and basal cell carcinoma for 
many years after service, and the post-medical records do not 
otherwise suggest a link between either disorder and service.  
Further, his actinic keratosis and basal cell carcinoma are 
not entitled to a regulatory presumption of service 
connection based upon exposure to certain herbicide agents.  
The current medical evidence is sufficient to decide the 
claim and action to obtain a VA examination and etiology 
opinion is therefore not necessary.  38 C.F.R. § 3.159(c)(4) 
(2009); McClendon v. Nicholson, 20 Vet. App. 79 (2006).

It is therefore the Board's conclusion that no further notice 
or assistance to the Veteran is required to fulfill VA's duty 
to assist him in the development of the claim.  Smith v. 
Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. 
Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); 
see also Quartuccio v. Principi, supra.

VA has satisfied its duty to assist the Veteran in apprising 
him as to the evidence needed, and in obtaining evidence 
pertinent to his claims under the VCAA.  No useful purpose 
would be served in remanding this matter for yet more 
development.  Such a remand would result in unnecessarily 
imposing additional burdens on VA, with no additional benefit 
flowing to the appellant.  The Veterans Court has held that 
such remands are to be avoided.  Sabonis v. Brown, 6 Vet. 
App. 426, 430 (1994).  

ORDER

Service connection for hearing loss is granted.

Service connection for actinic keratosis is denied.

Service connection for basal cell carcinoma is denied.



____________________________________________
John E. Ormond, Jr.
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


